  Case 5:18-cv-00483-PRL Document 60 Filed 08/03/20 Page 1 of 3 PageID 844



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

TANYA BATTEN,                                         CASE NO. 5:18-CV-483-OC-30-PRL

        Plaintiff,

vs.

BARFIELD & ASSOCIATES, LLC and
TODD L. BARFIELD,

       Defendants.
__________________;/
                DEFENDANTS' VERIFIED MOTION FOR CONTINUANCE

       Defendants, Barfield & Associates, LLC and Todd L. Barfield ("Barfield"), move this

Court for the entry of an Order continuing the trial presently scheduled for August 17, 2020 at

9:00 a.m., pursuant to Rule 3.09 of the Local Rules of the United States District Court for the

Middle District of Florida, and would cite as substantial grounds of law and fact in support

thereof as follows:

       1.       On March 16, 2020, this Court entered an Order scheduling trial in this cause for

March 30, 2020.

       2.       On May 1, 2020, the principal of the Defendant and the individual Defendant,

Todd Barfield, was involved in a motor vehicle accident. The Florida Traffic Crash Report is

attached as Exhibit "A."

       3.       As soon as was practical, Barfield notified the Court of the potential need for

requesting a continuance (Exhibit "B" to be furnished).

       4.       The Court responded with an Order (Exhibit "C" to be furnished).
  Case 5:18-cv-00483-PRL Document 60 Filed 08/03/20 Page 2 of 3 PageID 845



          5.     Barfield has continued his recovery, but continues to be on vocational

rehabilitation, and his driving and walking abilities are extremely limited by his medical

condition (see attached rehabilitative report, Exhibit "D"). Barfield has been unable to continue

his medical treatment as a result of the restrictions imposed by the COVID-19 pandemic.

          6.     On July 24, 2020, Barfield's daughter, A.D.B received a positive COVID-19 test

result.

          7.     The physical condition of Barfield, combined with the limitations placed upon the

ability to speak with necessary witnesses caused by the COVID-19 pandemic, prejudiced Barfield

in the proper presentation of his defense.

          8.     Another short continuance will be without prejudice to the Plaintiff as, pursuant to

discovery, she is gainfully employed in a business almost identical to that of Barfield.

          9.     There was one prior Motion for Continuance filed by Defendants' counsel due to

COVID-19. It had been hoped that the COVID-19 pandemic conditions and the physical and

mental conditions of Barfield would have improved by this time, and thus this Motion was filed

now because those conditions have not improved.

                                    MEMORANDUM OF LAW

          A motion for continuance is addressed to sound discretion of the Court. Chung Wing

Ping v. Kennedy, C.A. DC 1961 294 F. 2d 735, 111 U.S. App. DC 106, cert. denied 82 S.C. 380,

386, US 938, 7 L. Ed. 2nd 337, Fed. R. Civ. P. 1852.

                                          CERTIFICATE

          10.    Undersigned counsel has contacted attorney for the Plaintiff, Michael Massey,

Esq., who has indicated neither he nor his client may consent to an order continuing this case.
  Case 5:18-cv-00483-PRL Document 60 Filed 08/03/20 Page 3 of 3 PageID 846



                                         VERIFICATION

I declare under penalty of perjury that the foregoing is true and correct.




       WHEREFORE, Barfield & Associates, LLC, and Todd Barfield, request that this Court

enter an Order continuing the actual trial of this case to a date not sooner than 45 days from the

date originally scheduled.

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been furnished via E-

service this 3rd day of August, 2020 to: Michael Massey, Esq., Massey & Duffy, PLLC, 855 E.

University Avenue, Gainesville, Florida 32601 (massey@352law.com).

                                                      BLANCHARD, MERRIAM, ADEL,
                                                       KIRKLAND & GREEN, P.A.



                                                      By: _/s/
                                                             _Dock
                                                               __  A._ _ _ _ _ _ __
                                                                     Blanchard
                                                      DOCK A. BLANCHARD, ESQ., B.C.S.
                                                      Civil Trial/Appellate
                                                      Post Office Box 1869
                                                      Ocala, Florida 34478
                                                      Phone: 352/732-7218
                                                      Fax:352-732-0017
                                                      Dblanchard@bmaklaw.com
                                                      Jrose@bmaklaw.com
                                                      Florida Bar Number: 172170
                                                      Attorneys for Defendants
